ATTORNEY GRIEVANCE COMMISSION                                                             *    IN THE
OF MARYLAND                                                                                    COURT OF APPEALS
                                                               Petitioner,                *    OF MARYLAND

                                                                                          *    Misc. Docket AG No. 37
v.
                                                                                          *    September Term, 2018
SETH ADAM ROBBINS
                                                                                          *
                                                     Respondent

                                                                                       ORDER

                     This matter came before the Court on the Joint Petition for 60-day Suspension by Consent

filed by the Attorney Grievance Commission of Maryland and the Respondent, Seth Adam

Robbins. The Court having considered the Joint Petition and the record herein, it is this 12th day

of December 2018;

                     ORDERED, by the Court of Appeals of Maryland, that the Respondent, Seth Adam

Robbins, be and hereby is suspended from the practice of law in the State of Maryland for sixty

(60) days, retroactively effective from September 28, 2018, for violations of Rule 1.4 and 1.7 of

the Maryland Rules of Professional Conduct, and it is further

                     ORDERED, that Respondent is not automatically reinstated upon the expiration of the

period of suspension, pursuant to Maryland Rule 19-751, and it is further

                     ORDERED, that the Clerk of this Court shall strike the name of Seth Adam Robbins from

the register of attorneys in the Court and certify that fact to the trustees of the Client Protection

Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with

Maryland Rule 19-761(b).



      Pursuant to Maryland Uniform Electronic Legal
     Materials Act
     (§§ 10-1601 et seq. of the State Government Article) this document " authentic.
                                                                                                 /s/ Clayton Greene Jr.
                                                                                                      Senior Judge
                               2018-12-12 15:40-05:00




     Suzanne C. Johnson, Acting Clerk